Case 2:15-cv-04878-DMG-AGR Document 125 Filed 05/14/20 Page 1 of 4 Page ID #:948



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
   10   Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs
   12 TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
      Fleischer, and Jacqueline Fleischer
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited         Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,            Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and
   19 JACQUELINE FLEISCHER, an
      individual,                                TENTH FURTHER JOINT
   20                                            QUARTERLY STATUS REPORT
                   Plaintiffs,                   AS ORDERED BY THE COURT
   21
             v.                                  Action filed: June 26, 2015
   22                                            Discovery: Stayed
      PACIFICA CHEMICAL,                         Trial date: None set
   23 INCORPORATED, a California
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California              Submitted on May 14, 2020
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada
      Corporation, and DOES 1 through 10,
   26 inclusive,
   27                    Defendants.
   28
        TC RICH v. Pacifica Chemical, et al.         TENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 125 Filed 05/14/20 Page 2 of 4 Page ID #:949



    1           The parties jointly submit this Tenth Further Joint Status Report.
    2           The nine prior joint reports were filed on:
    3                        1. January 19, 2018 (Dkt. 91];
    4                        2. October 19, 2018 [Dkt. 96];
    5                        3. November 14, 2018 [Dkt. 98];
    6                        4. February 7, 2019 [Dkt. 100];
    7                        5. February 28, 2019 [Dkt. 103];
    8                        6. May 14, 2019 [Dkt. 117];
    9                        7. August 14, 2019 [Dkt. 118];
   10                        8. November 14, 2019 [Dkt. 119]; and
   11                        9. February 14, 2020 [Dkt. 121].
   12           The parties agreed to a second session mediation on May 28, 2020, with Tim
   13 Gallagher. The safer-at-home orders, however, will affect the ability to move
   14 forward with this second session. The parties and counsel will discuss and agree on
   15 a new date to hold the second mediation session.
   16           This Tenth Further Joint Quarterly Status Report includes only a limited
   17 update as the COVID-19 pandemic has impacted the investigation work necessary
   18 before returning to mediation. The environmental consultant performed the second
   19 quarter sampling event and is working on the pilot test report. The parties hope to
   20 submit a more substantive response to the Court in the next quarterly report
   21 scheduled for August 14, 2020.
   22
   23 Dated: May 14, 2020                         RAINES FELDMAN LLP
   24
   25
                                                  ____/s/John S. Cha________________
   26                                             John S. Cha
                                                  Counsel for Plaintiffs
   27
   28
        TC RICH v. Pacifica Chemical, et al.       1           TENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 125 Filed 05/14/20 Page 3 of 4 Page ID #:950



    1 Dated: May 14, 2020                        PILLSBURY WINTHROP SHAW
    2                                            PITTMAN LLP
    3
    4                                            _________________________
                                                 Mark Elliott
    5
                                                 Counsel for Plaintiffs
    6
        Dated: May 14, 2020                      PALADIN LAW GROUP® LLP
    7
    8
                                                 __/s/Bret A. Stone____________________
    9
                                                 Bret A. Stone
   10                                            Counsel for Defendants Pacifica Chemical,
                                                 Incorporated
   11
   12 Dated: May 14, 2020                        FOLEY & LARDNER LLP
   13
   14                                            __/s/Sarah A. Slack__________
   15                                            Sarah A. Slack
                                                 Counsel for Plaintiff-Intervenor
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        TC RICH v. Pacifica Chemical, et al.     2        TENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 125 Filed 05/14/20 Page 4 of 4 Page ID #:951



    1                                     CERTIFICATE OF SERVICE
    2
                The undersigned certifies that on May 14, 2020, the foregoing document was
    3
        electronically filed with the Clerk of the Court for the United States District Court,
    4
        Central District of California, using the Court’s Electronic Case Filing (ECF)
    5
        system. The ECF system sends “Notice of Electronic Filing” to all attorneys of
    6
        record which have consented to accept notice of this document by electronic means.
    7
    8
        Dated:           May 14, 2020             RAINES FELDMAN LLP
    9
   10
   11
                                                  By: __/s/AJ Cruickshank_______________
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        TC RICH v. Pacifica Chemical, et al.      3       TENTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)

        Error! Unknown document property name.
